This cause having heretofore been submitted to the Court upon the transcript of the record of the decree herein and briefs and argument of counsel for the respective parties and the record having been seen and inspected, and the Court being now advised of its judgment *Page 192 
to be given in the premises, it seems to the Court that there is no error in the decree, except as to the amount allowed and decreed to be paid to the complainants as an attorney's fee for the foreclosure of the mortgage. There is no allegation in the bill of complaint nor any evidence to show that the complainants had any agreement whatever with their solicitor as to the compensation he should receive for his services in the cause. It is ordered that the cause be, and the same is hereby remanded with directions to the chancellor to reform the decree, by striking therefrom the provisions relating to the allowance of fees to complainants' for their solicitor, and upon the decree being so modified and entered, that the same stand affirmed. See Brett v. First National Bank of Marianna,97 Fla. 284, 120 So. 554; Brooks v. Roberts, 97 Fla. 374,120 So. 765; Hatch v. Trabue, 99 Fla. 1169, 128 So. 420; Wright v. Merdes, 98 Fla. 859, 124 So. 448.
Affirmed.
BUFORD, C.J., AND WHITFIELD, ELLIS, TERRELL, BROWN AND DAVIS, J.J., concur.